Over and above the usual civilities, Sir, the very sincere
and warm congratulations of the Cameroon delegation on
your election to preside over the current session of the
General Assembly are addressed to you both as an able
diplomat and as a worthy representative of Côte d’Ivoire,
a country that is a friend of ours and with which we are
honoured to have longstanding relations of fraternal
cooperation. On behalf of the delegation of Cameroon, I
wish you every success in the exercise of your important
functions.
Ambassador Insanally of Guyana, your predecessor,
successfully reflected and expressed our concerns when
presiding over the forty-eighth session. We should like to
express our deep appreciation to him.
Since his election our Secretary-General, Mr. Boutros
Boutros-Ghali, has placed all his courage, energy and
determination at the service of our Organization to promote
peace, justice and progress in an increasingly difficult
climate. Cameroon would once again like to assure him of
its firm and constant support.
Despite the uncertainties, upheavals and crises we are
experiencing in the evolving international environment,
several major events since the last session give grounds for
satisfaction and hope.
The emergence of a united, democratic and non-racial
South Africa, under the leadership of President Nelson
Mandela, has sounded the death knell of the apartheid era,
now a thing of the past, while marking the advent of a new
era on our continent. South Africa can now get down to its
economic and social development with increased vigour.
Cameroon, which was at the forefront of the struggle
against the scourge of apartheid, once again solemnly
welcomes South Africa’s return into the concert of nations.
The credit for this happy return goes to the United
Nations, the Organization of African Unity and the forces
of progress in the world for their combined efforts, but
mainly to the South African people and leaders
themselves, in particular Nelson Mandela and Frederik de
Klerk, who have always distinguished themselves by the
breadth of their vision, their courage and their
determination.
Echoing the new era beginning in Pretoria, an
important stage has just been reached in the long process
leading to the normalization of relations between Israel
and the Palestinians on the one hand, and between Israel
and its other Arab neighbours on the other hand.
The advent of Palestinian autonomy in the Gaza
Strip and Jericho, pursuant to the agreements concluded,
and the significant progress in the negotiations between
the Jewish State and Jordan are significant advances
towards a just and lasting settlement of the question of
the Middle East, in accordance with the relevant
resolutions of the Security Council and the General
Assembly. We must encourage this promising, but still
fragile, development and give it all the necessary attention
and determination.
The judicial settlement of the conflict between Chad
and Libya over the Aouzu Strip, which has finally come
into being following lengthy negotiations, deserves to be
welcomed with satisfaction, particularly since it
constitutes a model for others to follow.
By bringing the question of the border and territorial
dispute between Nigeria and Cameroon over Bakassi to
the Organization of African Unity (OAU) and its
machinery for the prevention, management and settlement
of conflicts, to the Security Council, which is responsible
for the maintenance of international peace and security,
and to the International Court of Justice, which is charged
with the peaceful and judicial settlement of conflicts, it
was the intention of Cameroon to subscribe fully to the
virtues of preventive diplomacy.
It is an established fact that, like non-aggression
pacts and mutual assistance pacts, preventive diplomacy
is an interesting innovation and one that may well prevent
new conflicts and suffering, and even reverse the
tendency towards confrontation and war which is so
characteristic of our continent.
For this reason, preventive diplomacy should be
encouraged and supported by the international community.
13


For its part, my country would like to thank all those who
have supported it in regard to the Bakassi affair. The
means of action and the machinery of diplomacy at the
disposal of the OAU and the United Nations should be
further strengthened.
The positive developments in South Africa and the
Middle East coincide, unfortunately, with the persistence or
the eruption of hotbeds of tension throughout the world. In
Bosnia and Herzegovina, in Cyprus, in Afghanistan, as well
as in Cambodia, peace is still threatened. It is threatened
even further on our continent, a fact to which the tragedy
of Rwanda bears witness.
This is an opportunity to renew an urgent appeal to
our brothers in Liberia, Somalia, Rwanda, Burundi, Angola
and Mozambique, as well as in other countries beset by
tension, conflict and warfare, to rise above their various
differences so that they may be able to make the necessary
efforts to meet the challenge of peace.
The persistence of these conflicts and hotbeds of
tension, so harmful in their consequences, compels us to
initiate and resolutely and vigorously pursue any action
conducive to peace, security and the building of confidence,
which are so necessary in the struggle against poverty and
destitution.
Within States we should, for instance, promote
tolerance, respect for the rights of others, participation by
all in the affairs of the country, and fair distribution of the
fruits of growth.
In relations between States, the independence,
sovereignty and territorial integrity of States must be
respected, while at the same time this should not be an
obstacle to mutual cooperation in the event of natural
disasters and calamities that require humanitarian
intervention.
The creation by the African Heads of State of the
OAU machinery to which I have referred, and the initialling
by the States of central Africa of a non-aggression pact in
September 1994, are among the efforts we have been
making to promote good-neighbourly relations based on
confidence and free from any threat of the use of force.
Although at the outset this machinery has already
achieved some excellent results, nevertheless, like the
Standing Consultative Committee on Questions of Security
in Central Africa that was created by the Secretary-General
of the United Nations in the context of preventive
diplomacy, it needs the support of the international
community.
In the final analysis, these regional initiatives to
promote confidence-building measures and progressive
disarmament should, on the global level, be encouraged
in order to achieve the objectives of the international
community with respect to disarmament, peace and
security.
Thus, we welcome the respect being shown for the
moratorium on nuclear testing, as well as the progress
achieved in negotiations between the United States and
the Democratic People’s Republic of Korea over the
North Korean nuclear programme. We encourage both
countries to find a peaceful solution to that dispute.
Regarding the current negotiations at the Conference
on Disarmament to conclude a comprehensive nuclear-
test-ban treaty, Cameroon joins the Movement of Non-
Aligned Countries in expressing the hope that this
convention will be signed before the Amendment
Conference in 1995.
Finally, whether we speak of nuclear weapons or
other weapons of mass destruction, conventional weapons,
toxic waste, mine clearance or anti-personnel mines,
Cameroon also wishes to see the international community
working towards general and complete disarmament.
In his report entitled “Agenda for Development”
(A/48/935), the Secretary-General noted very aptly that
peace was the foundation of development; that the
economy was the engine of progress; that the environment
was the basis of sustainability; that justice was the pillar
of society, and that democracy represented good
governance.
These preliminary reflections deserve great attention,
since the “Agenda for Development” is a follow-up to the
“Agenda for Peace” (A/47/277). It reaffirms,
furthermore, that economic, social and cultural
development is a fundamental right of the human being.
Furthermore, global talks on development, which
were held in New York in June 1994 on the initiative and
under the presidency of Ambassador Insanally, the high-
level debate and the recent session of the Economic and
Social Council on the “Agenda for Development”, the
Ministerial Declaration that followed the commemorative
ceremonies for the thirtieth anniversary of the Group of
77 and the substantive session of Economic and Social
14


Council indicate that development is a complex
phenomenon, requiring constant effort on the part of States
and of the international community as a whole.
It is therefore our hope, that on the basis of the
priorities identified during these meetings, the measures
required to deal with these issues will be considered by the
General Assembly on the basis of a new report by the
Secretary-General.
The urgent need to set in motion a new United
Nations programme for the development of Africa in the
1990s should be stressed. The timeliness and relevance of
such a step was reaffirmed by the international conference
on the development of Africa held in Tokyo. The African
economy, as we know, is essentially based on primary
commodities. Any strategy for the sustainable development
of the continent must consequently take into account the
need for diversification. We would like to reiterate the
appeal we made last year from this same rostrum for the
creation of a fund for diversification of commodities for
Africa.
In a different context — and this cannot be repeated
too often — debt is a major obstacle to development. The
debt of developing countries has steadily increased, rising
from $1.662 billion in 1992 to $1.770 billion in 1993. We
welcome the efforts made so far to relieve or reschedule
debt for developing countries. However, a great deal still
remains to be done, as is emphasized in the 1994 edition of
the Human Development Report.
Drought and desertification are another subject of
major concern. We welcome the fact that negotiations were
successfully concluded last June in Paris to draw up an
international convention on drought and desertification, a
matter of undoubted importance for the world ecosystem
and, more specifically, for the implementation of Agenda
21 in Africa.
If the conclusion of multilateral economic negotiations
in the context of the Uruguay Round provides further
prospects for a dynamic revitalization of international trade,
it is important that steps be taken in parallel to reverse the
pronounced trend towards the marginalization and the
impoverishment of Africa, which could be promoted by the
new machinery established at Marrakesh.
Human rights are universal and indivisible, and we
must therefore attach equal importance to economic,
political, cultural and social rights. Whether in terms of the
rights of women, children, youth, the disabled, the aged or
other vulnerable groups, the human being must remain the
central focus of the international community’s concerns.
We should welcome the Plan of Action adopted at the
recent International Conference on Population and
Development, held at Cairo, for it takes account of that
requirement. The Plan of Action does not focus on
mankind as an abstract entity, but on human beings rooted
in their economic, social, cultural and religious diversities,
all of which need to be kept in mind.
That is why the forthcoming Copenhagen World
Summit on Social Development ought to result in specific
commitments to reduce poverty, to create productive jobs
and to strengthen social integration, particularly among
the most vulnerable strata of society.
The same concerns are reflected in the importance
we attach to the Fourth World Conference on Women, to
be held at Beijing in 1995.
It is in the interest of us all to pursue collective,
unified action to struggle against the harmful effects of
drugs, the spread of the AIDS pandemic, and natural
catastrophes, if necessary combining emergency
humanitarian assistance with measures for the
rehabilitation and reconstruction of the stricken countries.
In another area, the entry into force next November
of the Montego Bay convention — the United Nations
Convention on the Law of the Sea — next November is
a particularly encouraging development setting the seal on
the universality of that important legal instrument. We
hope that it will promote exploitation of the seas and
oceans for the benefit of all.
As we near the fiftieth anniversary of the United
Nations, our wish is that the Organization will meet the
challenge of reform and renewal. Whether it be the
revitalization of the General Assembly and its subsidiary
organs, the enlargement and strengthening of the Security
Council, the rationalization of activities and procedures or
the consolidation of the Organization’s financial basis,
Member States should strive to mould an institution
worthy of the vision and the inspiration of its founding
fathers.
